DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Examiner’s Comment
The Examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 Response to Amendment
Examiner acknowledges amended Claim 1 and withdrawn Claims 8-15 in the response filed on 2/25/2021. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120164360 (“Wu et al.”) in view of US Pub. No. 20110008566 (“Okano et al.”).
With regards to Claim 1, Wu et al. teaches a casing comprising a plate member, having a bottom surface, wherein the plate member comprises a first surface layer, having a plurality of first through holes disposed on at least one edge of the first surface layer, a second surface layer, and a core layer, wherein the first surface layer and the second surface layer are oppositely disposed on two sides of the core layer.  Wu et al. further teaches a resin member, covering the bottom surface of the plate member, wherein the resin member has an extension portion, the extension portion extends between the first surface layer and the second surface layer and adjacent to the core layer, and further extends to the plurality of first through holes (Abstract, Figs. 2, 5, and 6, [0050]-[0052], [0058], and [0059]).  
While Wu et al. is open to having different structures for its resin member [0054], Wu et al. does not teach its resin member covering and surrounding an end face of edges of the plate member. 
However, Okano et al. teaches a resin member covering and surrounding an end face of edges of the plate member (Figs. 1-5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Wu et al.’s resin member covering and surrounding an end face of edges of the plate member to further enhance structural strength of the casing. 

With regards to Claim 2, Wu et al. does not teach its plate member comprising a concavo-convex portion on at least one edge.  
	However, Okano et al. teaches at least one edge of a plate member has at least one concave portion and at least one convex portion interlaced with each other (Abstract, Figs. 2 and 6-10, and [0009]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one edge of Wu et al.’s plate member comprise of concave and convex portions in order to provide its plate member with means to strongly bond to case/housing member.  

With regards to Claim 3, Wu et al. teaches materials of the first and second surface layers are metal [0053].  

With regards to Claim 5, Wu et al. teaches the plate member further comprises a first adhesive layer and a second adhesive layer, the first surface layer has a first surface facing the core layer, the second surface layer has a second surface facing the core layer, the first adhesive layer is disposed on the first surface, the second adhesive layer is disposed on the second surface, the core layer is sandwiched between the first adhesive layer and the second adhesive layer, the first adhesive layer has a plurality of second through holes corresponding to the plurality of first through holes, and the extension portion extends to the plurality of second through holes (Figs. 5 and 6, [0058], and [0059]). 

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120164360 (“Wu et al.”) in view of US Pub. No. 20110008566 (“Okano et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20120237754 (“Kasuga et al.”).

Wu et al. does not specifically teach its core layer comprising a polymer foam material. 
However, Kasuga et al. teaches a plate member comprising a core layer, wherein the core layer is formed of a polymer foam material ([0055], [0056], and [0058]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Wu et al.’s core layer comprise of a polymer foam material to provide a plate member with desirable weight, strength, and flexural modulus ([0057], [0062], and [0063]). 

With regards to Claims 6 and 7, Wu et al. teaches a maximum aperture of the first through hole is 2mm x 1mm [0051]. 
Wu et al. does not teach a thickness of its core layer.  
However, Kasuga et al. teaches its core layer is 0.43 mm [0099].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Wu et al.’s core layer be 0.43 mm thick to obtain a plate member with superior lightness and thinness [0008].  Thus, the combination of references teaches a maximum aperture of the first through hole is greater than a thickness of the core layer.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120164360 (“Wu et al.”) in view of US Pub. No. 20150366088 (“Wu2”).
With regards to Claim 1, Wu et al. teaches a casing comprising a plate member, having a bottom surface, wherein the plate member comprises a first surface layer, having a plurality of first through holes disposed on at least one edge of the first surface layer, a second surface layer, and a core layer, wherein the first surface layer and the second surface layer are oppositely disposed on two sides of the core layer.  Wu et al. further teaches a resin member, covering the bottom surface of the plate member, wherein the resin member has an extension 
While Wu et al. is open to having different structures for its resin member [0054], Wu et al. does not teach its resin member covering and surrounding an end face of edges of the plate member. 
However, Wu2 teaches a resin member covering and surrounding an end face of edges of the plate member (Figs. 1 and 2C-6, [0053], and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Wu et al.’s resin member covering and surrounding an end face of edges of the plate member to further enhance structural strength of the plate member and casing [0054].  

With regards to Claim 2, Wu et al. does not teach its plate member comprising a concavo-convex portion on at least one edge.  
	However, Wu2 teaches at least one edge of a plate member has at least one concave portion and at least one convex portion interlaced with each other (Figs. 6-8 and [0061]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one edge of Wu et al.’s plate member comprise of concave and convex portions in order to provide its plate member with means to strongly bond to the resin member and case/housing member [0061].  

	With regards to Claim 3, Wu et al. teaches materials of the first and second surface layers are metal [0053].  
	
	With regards to Claim 5, Wu et al. teaches the plate member further comprises a first adhesive layer and a second adhesive layer, the first surface layer has a first surface facing the . 

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120164360 (“Wu et al.”) in view of US Pub. No. 20150366088 (“Wu2”) as applied to Claim 1 above, and further in view of US Pub. No. 20120237754 (“Kasuga et al.”).
With regards to Claim 4, Wu et al. teaches its core layer can be any appropriate materials, such as a polymer material [0053]. 
Wu et al. does not specifically teach its core layer comprising a polymer foam material. 
However, Kasuga et al. teaches a plate member comprising a core layer, wherein the core layer is formed of a polymer foam material ([0055], [0056], and [0058]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Wu et al.’s core layer comprise of a polymer foam material to provide a plate member with desirable weight, strength, and flexural modulus ([0057], [0062], and [0063]). 

With regards to Claims 6 and 7, Wu et al. teaches a maximum aperture of the first through hole is 2mm x 1mm [0051]. 
Wu et al. does not teach a thickness of its core layer.  
However, Kasuga et al. teaches its core layer is 0.43 mm [0099].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Wu et al.’s core layer be 0.43 mm thick to obtain a plate member with superior lightness 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785